DETAILED ACTION
	This is the first Office action on the merits of Application No. 16/689,165 filed on November 20, 2019.  Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 12, 2019 and December 19, 2019 have been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character “2” mentioned in paragraph [0027] and elsewhere in the description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0035], line 11, “Connection party 90” should read -- Connection part 90 --; and in paragraph [0036], line 20, “radial directions 4, 6” should read -- axial directions 4, 6 --.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-4 and 6-10 the word "preferably" renders the claims indefinite because it is unclear whether the limitations following the word are required, or merely optional.  If the limitations that follow the word “preferably” are required by the claim, then the word is superfluous and should be deleted.  If the limitations that follow the word “preferably” are not required by the claim, then the word and the limitations that follow should be deleted so that only those limitations which are required are recited and the metes and bounds of the claim are clearly defined. Dependent sub-claims positively reciting the optional extra limitation could then be added. For the purpose of examination, the limitations following word "preferably" are being interpreted as being optional.
In claim 3, line 2, in claim 6, line 17, and in the penultimate line of claim 10, the phrase “if necessary” is vague, since it cannot be determined what condition(s) must be present to necessitate the provision of the limitation that follows the phrase. If the limitations that follow the phrase “if necessary” are required by the claim, then the phrase is superfluous and should be deleted. For the purpose of examination, the limitations following phrase “if necessary” are being interpreted as being optional.
Claim 6 recites the limitations "the housing cover" and "the support tube" in lines 18-19.  There is insufficient antecedent basis for these limitations in the claim. This rejection could be overcome by amending claim 6 to depend from claim 4 instead of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102017104446 A1 (Hoffstetter).  
Regarding claim 1, Hoffstetter discloses three different embodiments of a triple clutch device in Figs. 1-3 for arrangement in a drivetrain of a motor vehicle (see paragraphs [0001]-[0002] of the machine translation).  The embodiment of Fig. 2 is referred to below since it (and the embodiment of Fig. 3) are more similar the present invention to the extent that the input disk carrier 22 of the separating clutch 10 is an inner disk carrier. In the embodiment of Fig. 1 the input disk carrier 25 of the clutch 10 is an outer disk carrier. 
The triple clutch device shown in Fig. 2 has a double clutch device (30) comprising a first disk clutch (50) for selective torque transmission between a first input-side disk carrier (54) and a first output-side disk carrier (52) and a second disk clutch 
Regarding claim 2, the second disk clutch has a second disk set (43, 45), wherein the second disk set is arranged offset inwardly in the radial direction (perpendicular to axis 1) with respect to the first disk set (53, 55) and is arranged while achieving a spacing in the radial direction. 
Regarding claim 3, a movable, hydraulically drivable or driven first, second, and third force application element (56, 46, and the element between the bearing 20 and the disk set 23, 26) is assigned to the first, second, and third disk set, wherein an actuating force may be applied by the first and third force application elements to the first and third disk sets.
Regarding claim 4, the force application elements are each hydraulically drivable via a stationary actuating piston (11, 41, 51) which is rotary driving decoupled from the associated force application element (by bearings such as 20).

Regarding claim 6, the first input-side disk carrier (54) and the third output-side disk carrier (25), and also the second input-side disk carrier (44), are designed as outer disk carriers, wherein the first input-side disk carrier and the third output-side disk carrier have a mutual radial section (i.e., the radially extending portion of 54 to which 25 is fastened), starting from which a disk support (axially extending) section of the first input-side disk carrier (54) and a disk support (axially extending) section of the third output-side disk carrier (25) extend in the same axial direction (rightward in the , toward the transmission) while being radially nested, and the first input-side disk carrier and the third output-side disk carrier are supported in the radial direction via a mutual radial support section (i.e., the radially extending portion of 54 to which 25 is fastened), on a support tube (111) of the housing cover (110) and/or via a roller bearing (60).
Regarding claim 7, the disk support (axially extending) section of the first input-side disk carrier (54) is connected rotationally fixed and detachably to a disk support (axially extending) section of the second input-side disk carrier (44), by means of a connection part (the not-numbered radially extending element disposed to the right of the disk sets 53,55 and 43, 45 which and connects 54 and 44 ) which is in detachable rotary driving engagement with the disk support section of the first input-side disk carrier and/or is in detachable rotary driving engagement with the disk support section of the second input-side disk carrier.

Regarding claim 10, Hoffstetter discloses a drivetrain for a motor vehicle (see paragraphs [0001]-[0002]) comprising a triple clutch device according to claim 1 (see Figs. 1-3), wherein the third input-side disk carrier (22) is in direct or indirect rotary driving connection with an output side of an internal combustion engine (via input shaft 130) and an output side  of an electric machine is in rotary driving connection with the second input-side disk carrier (44, via gear 70, 80, 54 and the not-numbered connection part referred to above as described in paragraph [0061]), while the first output-side disk carrier (52) is in rotary driving connection with a first transmission input shaft (101) and the second output- side disk carrier (42) is in rotary driving connection with a second transmission input shaft (100), wherein the first and second transmission input shafts are arranged nested in the radial direction.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In DE 102017104446 A1 (Hoffstetter) the disk support sections of the first output-side disk carrier (52) and the third input-side disk carrier (22) are radially nested but opposite axial directions. Claim 9, lines 7-11, require these disk support section to extend in the same axial direction. Claim 9, lines 7-11, require these disk support section to extend in the same axial direction
US 2020/0141453 A1 (Ebert) discloses a triple clutch including a first disk clutch (K2), a second disk clutch (K1) and a third clutch (K0) wherein the disk support sections of the first output-side disk carrier (34) and the third input-side disk carrier (12) extend, starting from the respective radial support section, in the same axial direction. However these support sections are axially spaced apart and not radially nested as required by claim 9, line 12. 
There is no apparent motivation for combining the teachings of Hoffstetter and Ebert together or in combination with any of the other prior art in a manner which would lead to the invention set forth in claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102017125623 A1 discloses a triple clutch including a first disk clutch (50), a second disk clutch (40) and a third clutch (10).  Unlike the device recited in presently pending claim 9, the third input-side disk carrier (22) is designed as an outer disk carrier; and the disk support sections of the first output-side disk carrier (connected to shaft 101) and the third input-side disk carrier extend from their respective radial support sections in opposite axial directions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M LORENCE whose telephone number is 571-272-7094.  The examiner can normally be reached on Tuesday-Thursday from 11:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A. Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/RICHARD M LORENCE/Primary Examiner, Art Unit 3655